 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 5
     Attorney for Defendant
 6   ANGELA MILTON
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No. 1:18-cr-00081-NONE
12                   Plaintiff,                         STIPULATION TO CONTINUE TRIAL DATE;
                                                        ORDER
13           vs.
14   ANGELA MILTON,                                     DATE: August 18, 2020
                                                        TIME: 8:30 a.m.
15                   Defendant.                         JUDGE: Hon. Dale A. Drozd
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Laura Withers, counsel for plaintiff, and Assistant
19   Federal Defender Megan T. Hopkins, counsel for defendant Angela Milton, that the trial
20   scheduled to begin on March 10, 2020 at 8:30 a.m. be continued to August 18, 2020 at 8:30 a.m.
21          Ms. Milton’s previous counsel, Assistant Federal Defender Erin Snider, represented Ms.
22   Milton from the time of her initial appearance on July 18, 2018 until Ms. Snider’s relocation out
23   of district at the end of 2019. The case was then reassigned to new counsel, Assistant Federal
24   Defender Megan T. Hopkins, who presently represents Ms. Milton in this matter. Defense
25   counsel has been diligently reviewing the more than 9,000 pages of discovery produced by the
26   government at the outset of this case, however additional time is required in order to complete
27   the review of discovery, identify any necessary investigative measures not yet undertaken, and
28   evaluate the need for expert testimony at trial.
 1            Additionally, the parties have been engaged in plea negotiations and are making earnest
 2   efforts to resolve this matter prior to trial. The additional time provided for by the stipulated
 3   continuance would permit the parties additional time to work toward a resolution without
 4   expending time and resources preparing for trial. The parties agree that, pursuant to 18 U.S.C. §
 5   3161(h)(7)(A), time should be excluded through August 18, 2020, because there is good cause
 6   for the requested continuance and the ends of justice outweigh the interest of the public and the
 7   defendant in a speedy trial. Specifically, the parties agree that this continuance is necessary to
 8   permit time for the parties to finalize plea negotiations and for the defense to continue its
 9   investigation and preparation for trial.
10
11                                                  Respectfully submitted,
12                                                  MCGREGOR W. SCOTT
                                                    United States Attorney
13
14   Date: February 10, 2020                        /s/ Laura Withers
                                                    LAURA WITHERS
15                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
16
17                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
18
19   Date: February 10, 2020                        /s/ Megan T. Hopkins
                                                    MEGAN T. HOPKINS
20                                                  Assistant Federal Defender
                                                    Attorney for Defendant
21                                                  ANGELA MILTON
22
23
24
25
26
27

28

     Milton: Stipulation to Continue Trial
     and Proposed Order
                                                       2
 1                                              ORDER
 2
              IT IS HEREBY ORDERED that the trial scheduled for March 10, 2020, at 8:30 a.m. is
 3
     continued to August 18, 2020, at 8:30 a.m. The Court finds that there is good cause for the
 4
     continuance and the ends of justice outweigh the interest of the public and the defendant in a
 5
     speedy trial. Time is therefore excluded through August 18, 2020 under the Speedy Trial Act
 6
     pursuant to 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
 7
 8   IT IS SO ORDERED.
 9       Dated:      February 11, 2020
10                                                       UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Milton: Stipulation to Continue Trial
     and Proposed Order
                                                     3
